Citation Nr: 0020964	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-20 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to October 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA), Regional 
Office (RO) which, in pertinent part, denied entitlement to a 
compensable disability evaluation for bilateral hearing loss.

In August 1999, the veteran presented testimony at a personal 
hearing held by the Decision Review Officer (DRO) at the 
local VARO.  A copy of the transcript of that hearing is of 
record.

By supplemental statement of the case issued in October 1999, 
the DRO denied entitlement to a compensable disability 
evaluation, as well as referral to the Under Secretary for 
Benefits or the Director of the Compensation or Pension 
Service for consideration pursuant to 38 U.S.C.A. § 
3.321(b)(1).

In May 2000, the veteran presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO.  A copy of the transcript of that hearing is also 
of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.



2.  Upon a VA audiological evaluation conducted in June 1998, 
the veteran's hearing acuity was manifested by an average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz (Hz) 
of 30 decibels (dB) in the right ear and 49 dB in the left 
ear, with speech discrimination ability of 96 percent in the 
right ear and 94 percent in the left ear.

3.  Application of the puretone average and speech 
discrimination scores to table VI in the Rating Schedule 
results in the designation of "I" for the right ear and "I" 
for the left ear, which, when applied to table VII, results 
in a percentage evaluation for hearing impairment of zero 
percent (i.e., noncompensable).

4.  The veteran's bilateral hearing loss disability is not 
shown to cause marked interference with employment or require 
frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met, under the rating criteria in 
effect prior to, or on and after June 10, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.85, 4.86, 4.87, Diagnostic Codes 6100-6110 (1998 and 1999).

2.  Application of extraschedular provisions for the 
veteran's bilateral hearing loss disability is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to a compensable 
disability evaluation for bilateral hearing loss is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Generally, a claim for an increased evaluation is considered 
to be well grounded.  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the instant case, the veteran's service-connected 
bilateral hearing loss disability has been noncompensably 
rated since December 25, 1962.

The regulations governing the evaluation of hearing loss were 
changed during the course of the veteran's appeal.  These 
changes became effective June 10, 1999.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of the VA to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

In this regard, a recent opinion of the VA Office of General 
Counsel held that when a provision of the VA Rating Schedule 
is amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
claimant.  It may be necessary for the Board to separately 
apply the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable, unless it is clear from a 
facial comparison of both versions that one version is more 
favorable.  If the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C. § 5110(g), which provides that VA may, 
if warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  Accordingly, 
the Board should apply the amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment.  The Board should apply the prior 
version of the regulation to rate the veteran's disability 
for any period preceding the effective date of the amendment.  
VAOPGCPREC 03-2000 (Apr. 10, 2000).

In the instant case, the RO has not had the opportunity to 
evaluate the veteran's claim under the new regulations.  
Although the new regulations provide substantive changes that 
affect the evaluation of bilateral hearing loss disability, 
the Board believes that a remand to afford the RO an 
opportunity to review the veteran's claim is not necessary 
since the disability ratings for defective hearing are 
derived from a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992); see also Frazen v. Brown, 9 Vet. App. 235, 
238 (1996) (the Board is not required to remand an appeal for 
further evidentiary development ". . . in circumstances where 
the performance of that duty would be a futile act.").  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  The 
veteran has already been afforded the hearing tests required 
by the new regulations, and these were used by the RO in the 
evaluation of his claim.  Therefore, the Board is able to 
evaluate this claim under the new regulations without 
prejudice to the veteran, and will proceed with consideration 
of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Under the regulations in effect prior to June 10, 1999, the 
evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (1999).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b) (1999).

The veteran was afforded a VA audiological examination on 
June 30, 1998.  He had pure tone thresholds of 40, 35, 25 and 
20 decibels for the right ear at the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  The pure tone thresholds for the 
left ear were 55, 40, 50 and 50 decibels at the same 
frequencies.  The average pure tone threshold for the right 
ear was 30 decibels, and speech discrimination was 96 
percent.  The average pure tone threshold for the left ear 
was 49 decibels, and speech discrimination was 94 percent.

Audiometric testing performed at Brookline Ear, Nose and 
Throat in June 1998 revealed pure tone thresholds of 55, 45, 
30 and 30 decibels for the right ear at the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The pure tone thresholds 
for the left ear were 55, 45, 55 and 50 decibels at the same 
frequencies.  The average pure tone threshold for the right 
ear was 40 decibels, and speech discrimination was 96 
percent.  The average pure tone threshold for the left ear 
was 51 decibels, and speech discrimination was 96 percent.  
It was commented that there had been a slight decrease in 
left ear hearing loss since the last evaluation in 1995 and 
the right ear hearing loss was stable.  

During the course of his August 1999 and May 2000 personal 
hearings, the veteran testified that he has been a trial 
lawyer with over 47 years of experience.  Although VA has 
assured him that the hearing aids provided to him were the 
best available, he believes that, all other things being the 
same, his hearing loss has had an adverse affect on his 
practice of law.  He indicated that he has difficulty hearing 
witnesses in the courtroom.  He believes that this affects 
his relationship with the jury and this adversely affects the 
amounts awarded to his clients, as well as his won/loss rate.  
In addition, this has led to criticism from judges who have 
misinterpreted his behavior when attempting to hear or cross-
examine witnesses.  The veteran was advised that percentile 
ratings from 0 percent to 100 percent in 10 percent 
increments are available for evaluating hearing loss.  He 
testified that he had difficulty converting his loss into a 
percentage.  He can only describe it as serious.  He 
estimated that his won/loss ratio has decreased over the past 
ten years or so from around 80 percent to 50 percent or 
lower.  The veteran added that although he is often called 
upon to be the lead attorney, due insofar as most seaman only 
trust in his abilities, he has had to push more and more of 
his workload on the other four attorneys in his firm.

A September 1999 affidavit of T.M. Bond, a member of the 
veteran's firm, gave specific examples of how the veteran's 
hearing loss impacted him in the courtroom.  He observed the 
veteran completely misunderstanding witnesses, doctors or 
other experts during the course of trial because he does not 
hear the testimony.  He believes that this has resulted in 
reduced jury verdicts that adversely affect his earning 
capacity and income generated to their office.

A September 1999 affidavit of L.M. Wightman, who also works 
for the veteran's firm, indicated that the veteran is unable 
to hear her unless she is within 5 feet of him and looks 
directly at him.  She gave examples of his difficulty hearing 
and stated that transcripts of testimony for trial and 
depositions are replete with examples of his difficulty 
hearing.  She stated that it is clear that his earnings have 
been seriously reduced because of his impairment.

The veteran also provided an excerpt from an undated 
transcript from Dunn and Goudreau Court Reporting Service.  
He maintains that the transcript clearly illustrated his 
inability to hear properly while conducting the practice of 
law.

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

Under the criteria in effect prior to, or on and after June 
10, 1999, the June 1998 VA and private audiometric tests 
reflect level "I" hearing of the right ear, and level "I" 
hearing for the left ear.  When applied to the tables within 
the regulations, this merits a zero percent evaluation.  38 
C.F.R. § 4.85, Code 6100 (1998 and 1999).  Therefore, the 
preponderance of the evidence is against the veteran's claim.  
The revised criteria are more liberal to the extent that they 
allow use of an alternative Table for purposes of exceptional 
patterns of hearing loss.  See 38 C.F.R. § 4.86.  However, 
the veteran's hearing loss does not fit either exceptional 
pattern and the revised criteria are not applicable to his 
case.  

The veteran's contention that his overall hearing acuity has 
decreased is certainly credible.  An appellant is credible to 
testify as to factual matters, such as what symptoms he is 
manifesting at a given time.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  However, the evidence clearly weighs against the 
assignment of a compensable evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The veteran is not 
shown to have a compensable hearing impairment under either 
version of the hearing impairment regulations.  Hence, 
entitlement to a compensable schedular evaluation for 
bilateral hearing loss is not demonstrated.

It is noted that the RO considered whether referral of this 
claim for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1999) was warranted, but concluded that such 
action was not supported by the facts.  The Board agrees.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id. In this regard, the schedular evaluation in 
this case is not inadequate.  

As fully detailed above, the medical evidence does not 
reflect that the veteran's bilateral hearing loss disability 
is compensably disabling even without hearing aids and hence, 
it does not appear that the veteran has an "exceptional or 
unusual" disability related thereto.  He also does not fall 
into one of the "exceptional patterns of hearing 
impairment" provided for in the revised regulations.  It 
appears that this disability has remained relatively stable 
for many years (there was a slight decrease in left ear 
hearing loss reflected on the private audiogram in June 
1998).  Thus, according to the rating criteria, it does not 
appear that the appellant has an "exceptional or unusual" 
hearing loss disability.  It is not shown by the evidence 
that the appellant has required repeated hospitalization in 
the recent past for this disability.  While he maintains that 
the decline in his won/loss ratio and his firm's earnings 
over the past couple of years are due to his service-
connected bilateral loss disability, he has presented no 
financial documentation of that loss and no competent 
evidence tending to show marked interference in employment, 
if present, is due to the service-connected disability.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations. 38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (1999).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

